Citation Nr: 1757154	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  08-35 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to total disability rating due to individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1979 to October 1980 and June 1981 to July 1982. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2014 Board decision, the Board inferred a claim for TDIU and remanded the claim for additional evidentiary and procedural development. 


FINDINGS OF FACT

1.  The Veteran does not meet the scheduler criteria for TDIU. 

2.  The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities rendered her unable to secure or follow substantially gainful employment so as to warrant consideration of a TDIU on an extraschedular basis. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.340, 3.341, 4.3, 4.16 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in March 2015.  See 38 U.S.C. 
§§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor her representative has raised any issue with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds there has been substantial compliance with its June 2014 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.).

II.  TDIU

The Veteran has claimed that she is unable to work due to her service-connected bilateral pes planus with hallux valgus and metatarsalgia.  After a review of the record, the Board finds that entitlement to TDIU is not warranted. 

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements. 

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  In this case, the Veteran has two disabilities, one rated as 10 percent and the other rated as 30 percent disabling.  The Veteran's two disabilities affect the same body system and will be considered as one disability, rated as 40 percent disabling.  Therefore, the Veteran does not meet the basic percentage requirements for eligibility for consideration for the grant of TDIU under 38 C.F.R. § 4.16(a).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

Rating boards should submit to the Director, Compensation and Pension Services, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b). 

Here, the Board has considered whether extraschedular evaluation is warranted at any time during the appeal, and finds that it is not.  In this case, the Veteran has indicated that her service-connected bilateral pes planus with hallux valgus and metatarsalgia render her unable to work.  However, having reviewed the record, the Board finds that the Veteran is not unemployable by reason of her service-connected bilateral pes planus with hallux valgus and metatarsalgia and therefore referral to the Director, Compensation and Pension Services, for extraschedular consideration is not warranted.

The Veteran indicated that she was most recently employed in 2002 as an assembler in light electronics manufacturing.  She stated that she left this position because she could no longer tolerate the prolonged walking or standing required.  See March 2012 VA examination.  The Veteran has indicated that she holds a High School Diploma.  See April 1994 Education document VBMS. 

In a May 2000 VA examination, the Veteran indicated that she has is unable to get a desk job and is unable to work on her feet due to pain.  The examiner opined that the Veteran should be able to get some kind of soft-soled shoes that would be easier on her feet and enable her to work but did not advise the Veteran as he was not her treating physician.  An April 2007 examination report indicated that the Veteran stated that she quit her job on an assembly line in 2002 because of her disabilities and has been unable to get a job since then.  The examiner indicated that the Veteran wears special shoes and inserts for both feet. The limitations are that she can only stand for 30 minutes and walk for two blocks.  The examiner noted that the Veteran stated that she is unable to get a job because of her foot condition.  

In a March 2012 VA examination, the examiner noted the Veteran's assertion that her foot condition impacts her ability to work because she has intolerable bilateral foot pain with prolonged walking or standing.  A March 2015 VA examination indicated that the Veteran experienced pain in both feet that contributes to functional loss and that the Veteran is unable to ambulate or bear weight for prolonged periods of time.  The examiner further opined that the Veteran's conditions impact her ability to work as she is unable to stand or walk for prolonged periods of time due to pain.  However, no restrictions to sedentary work were noted in either examination.

While the Board acknowledges and credits the Veteran's statements that she left her job due to her service-connected disabilities, as well as the April 2007, March 2012, and March 2015 examiners' opinions that the Veteran's conditions impact her ability to work, the question before the Board is whether the Veteran could follow some substantially gainful occupation in light of her service-connected disabilities.  While the Veteran's bilateral pes planus with hallux valgus and metatarsalgia affect the Veteran's ability to stand and walk for prolonged periods of time, the disabilities do not preclude her ability to obtain and sustain sedentary work.  There is no evidence of record to indicate that her service-connected disabilities preclude her from sitting for extended periods of time or that with her High School diploma she is unable to obtain sedentary work.  Because the Veteran can still pursue work of a sedentary nature, a TDIU is not warranted. 

In consideration of the evidence, the Board finds that the preponderance of the evidence is against the claim for TDIU; thus, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  The Board concludes that referral to the Director for extraschedular consideration is not warranted.  Accordingly, a TDIU is denied.


ORDER

Entitlement to a TDIU is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


